Case 4:19-cv-00669-ALM-CAN Document 54 Filed 02/23/21 Page 1 of 4 PageID #: 315




                      UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF TEXAS


  CRAIG CUNNINGHAM,                                     §
  Plaintiff,                                            §
                                                        §
  v.                                                    §
                                                        § Cause No. 4:19-cv-00669-ALM-CAN
  Creative Edge Marketing LLC, Terrell                  §
  Samuels, John/Jane Does 1-5                           §
                                                        §
                                                        §
  Defendants.


                                   MOTION TO WITHDRAW


 TO THE HONORABLE JUDGE OF SAID COURT:


       NOW COMES Movant, LELAND MCRAE, attorney of record for the Plaintiff, CRAIG

 CUNNINGHAM in the above styled and numbered cause, who would file this Motion to withdraw

 as counsel in the present cause, and show unto the Court as follows: Movant has recently accepted

 a new position with the Hill Country Regional Public Defender’s Office. This position requires

 Movant to no longer maintain a private criminal law practice. Movant is set to begin employment

 in this new position on March 1, 2021.

                                               II.

                 Granting of this Motion to Withdraw will not jeopardize the rights of the Plaintiff.

 The requested withdraw is not for the purposes of delay. Plaintiff has ample opportunity to employ

 counsel, represent himself or request court appointed counsel.



                                                 III.

                This case presently has no pending settings.
Case 4:19-cv-00669-ALM-CAN Document 54 Filed 02/23/21 Page 2 of 4 PageID #: 316




        WHEREFORE, PREMISES CONSIDERED, Movant prays that this Honorable Court

 allow the withdrawal of counsel, and that present counsel be released from further obligation or

 duty to the Plaintiff as Attorney of Record.



                                                      Respectfully submitted:




                                                  /s/ Leland McRae
                                                  _____________________________________
                                                  Leland Garrett McRae
                                                  SBN 24086374
                                                  1150 N. Loop 1604 W, Ste 108-461
                                                  San Antonio, TX 78248
                                                  Phone: 210-569-0434
                                                  FAX: 210-493-6080
                                                  EMAIL: leland@lelandmcr




                                     Certificate of Conference

        As required by the Federal Western District of Texas local rules, I certify that I have

 conferred, or made a reasonable attempt to confer, with all other parties, which are listed below

 about the merits of this motion with the following results:

                Neither Defendant has an attorney of record, attempts were made to contact

 Creative Edge Marketing LLC and Terrell Samuels:



                               ( )     opposes motion

                               ( )     does not oppose motion

                               ( )     agrees with motion
Case 4:19-cv-00669-ALM-CAN Document 54 Filed 02/23/21 Page 3 of 4 PageID #: 317




                               ( )    would not say whether motion is opposed

                               (X)    did not return my message regarding the motion




                                              Respectfully submitted:




                                                  /s/ Leland McRae
                                                  _____________________________________
                                                  Leland Garrett McRae
                                                  SBN 24086374
                                                  1150 N. Loop 1604 W, Ste 108-461
                                                  San Antonio, TX 78248
                                                  Phone: 210-569-0434
                                                  FAX: 210-493-6080
                                                  EMAIL: leland@lelandmcr




                                 CERTIFICATE OF SERVICE


        As Attorney of Record for Plaintiff, I do hereby certify that a true and correct copy of the

 above and foregoing motion was provided to the Defendants.



                                                      /s/ Leland McRae
                                                      __________________________
                                                      Attorney for Plaintiff
Case 4:19-cv-00669-ALM-CAN Document 54 Filed 02/23/21 Page 4 of 4 PageID #: 318
